Citation Nr: 0721874	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-22 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an effective date earlier than May 8, 2001, 
for the award of service connection for diabetes and diabetic 
polyneuropathy of the right and left lower extremities. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970.

This matter comes to the Board of Veterans' Affairs (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.


FINDINGS OF FACT

1.	On April 29, 2002, the RO received the veteran's claim 
for service connection for diabetes.  This is the first 
document indicating a desire to file a claim for this 
benefit.

2.	Service connection diabetes was granted by the RO in an 
October 2002 rating decision, and the veteran was 
assigned a 40 percent disability rating, effective July 
9, 2001.  

3.	In a July 2003 rating decision, the RO assigned an 
effective date of May 8, 2001, for the award of service 
connection and the 40 percent rating for diabetes, and 
granted service connection and compensable ratings for 
diabetic polyneuropathy of the left and right lower 
extremities from May 8, 2001, the effective date for 
filing a claim within one year of the liberalizing law 
allowing for presumptive service connection for type II 
diabetes mellitus.  There is no competent evidence of an 
earlier claim for these benefits.


CONCLUSION OF LAW

The criteria for an effective date for service connection for 
diabetes and diabetic polyneuropathy of the right and left 
lower extremties, prior to May 8, 2001, are not met.  38 
U.S.C.A. §§ 1110, 1116, 5103-5103A, 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.114(a)(1), 3.151, 3.155, 
3.159, 3.400, 3.816 (2006); 66 Fed. Reg. 23166 (May 8, 2001); 
Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 
(Fed. Cir. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than May 8, 2001, 
for the award of service connection for diabetes with a 40 
percent rating, and for bilateral diabetic polyneuropathy 
with 10 percent ratings.  He has indicated that a more 
appropriate date for the award would be June 1987, when he 
was first diagnosed with diabetes.

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  Once service 
connection is established, further VCAA notice as to 
downstream issues, such as the assignment of an earlier 
effective date for the grant of service connection, is not 
ordinarily required.  Id. at 490-493.  However, as the 
appellant's request for an earlier effective date for the 
award of service connection for diabetes and for bilateral 
diabetic polyneuropathy of the lower extremities is being 
denied, no earlier effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claim. 

In a July 2002 letter, issued prior to the October 2002 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claim under the VCAA, and 
the effect of this duty upon his claim.  We therefore 
conclude that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Legal Analysis

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

With respect to claims governing effective dates for claims 
for service connection for diseases presumed to be caused by 
herbicide or Agent Orange exposure, VA has issued special 
regulations to implement orders of a United States district 
court in the class action of Nehmer v. United States 
Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2006).  
See Nehmer v. United States Veterans Administration, 32 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United 
States Veterans Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) 
(Nehmer II); Nehmer et al v. Veterans Administration of the 
Government of the United States, 284 F.3d 1158 (9th Cir. 
2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a 
Vietnam veteran who has a covered herbicide disease.  38 
C.F.R. § 3.816(b)(1)(i) (2006).  The term covered herbicide 
diseases includes type II diabetes mellitus.  38 C.F.R. § 
3.816(b)(2)(i) (2006).  This regulation applies to claims for 
disability compensation for the covered herbicide disease 
that were either pending before VA on May 3, 1989, or were 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease.  38 C.F.R. § 
3.816(c) (2006).

If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose.  38 C.F.R. § 3.816(c)(2) (2006).  A 
claim will be considered a claim for compensation for a 
particular covered herbicide disease if the application and 
other supporting statements and submissions may reasonably be 
viewed, under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for compensation for 
the covered herbicide disability or VA issued a decision on 
the claim, between May 3, 1989, and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease. 38 C.F.R. § 
3.816(c)(2)(i) & (ii) (2006).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received. While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, and 
they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a) 
(2005).  An informal claim must be written, see Rodriguez v. 
West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify 
the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 
34-5 (1998).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2006).  See Norris v. West, 12 Vet. 
App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157.

There is no dispute in this case that the veteran filed a 
claim for service connection for diabetes by means of a 
formal application for benefits (VA Form 21-526) received by 
the RO on April 29, 2002.  Prior to this time, there was no 
indication of a request of service connection for diabetes in 
the record.  There is not a single document of record prior 
to April 29, 2002 that may be reasonably construed as a claim 
for service connection for diabetes.  38 C.F.R. §§ 3.151(a), 
3.155(a) (2006).

VA issued regulations creating a presumption of service 
connection for diabetes mellitus, type II, effective May 8, 
2001.  66 Fed. Reg. 23,166 (May 8, 2001) (now codified at 38 
C.F.R. § 3.309(e) (2006).  That regulation became effective 
May 8, 2001 (Liesegang v. Secretary of Veterans Affairs, 312 
F.3d 1368 (Fed. Cir. 2002)).
As Nehmer does not apply in this case, the effective date 
cannot be earlier than the effective date of the liberalizing 
law or VA issue and cannot be retroactive for more than one 
year from the date of application.  38 U.S.C.A. § 5110(g) 
(West 2002); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 
106 F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. § 3.114 (2006).  
The RO established service connection for diabetes, as a 
disease presumed to be due to exposure to herbicide or Agent 
Orange, and amended the effective date of award as the claim 
was filed within one year from a change in law providing for 
presumptive service connection.  38 C.F.R. § 3.114(a)(1) 
(2006). This is the proper effective date of award in this 
case.  Liesegang v. Secretary of Veterans Affairs, supra.

The veteran has indicated that the more appropriate effective 
date should be when he was first diagnosed with diabetes in 
June 1987.  In his September 2003 notice of disagreement, he 
expressed disbelief with the fact that, if he and another 
veteran were both diagnosed with diabetes in June 1987 and 
that veteran filed a claim for benefits ten years earlier 
than the veteran, the other veteran would receive benefits 
for the ten year period, but the veteran would not.  However, 
no claim for service connection for diabetes mellitus was 
received until April 2002, and there are no prior documents 
that can be construed as a claim for service connection for 
diabetes.  Although the veteran was diagnosed with the 
disease prior to May 8, 2001, the effective date of service 
connection is determined by the date he filed his original 
claim with VA, and with application of 38 C.F.R. § 
3.114(a)(1).  The claim for an earlier effective date of 
award must be denied as a matter of law.  The Board 
acknowledges the veteran's argument in his June 2004 
substantive appeal, to the effect that VA had a 
responsibility to notify veterans who served in Vietnam of 
the possible diseases associated with exposure to Agent 
Orange and that it was unfair that veterans were never 
formally advised of the consequences or how to file claims.  
He maintained that his compensation should be linked to when 
his diease was diagnosed, rather than when his claim was 
filed.

The Board appreciates the veteran's statement regarding his 
claim, however, in view of the foregoing, the Board would 
have to conclude that there would be no basis upon which to 
establish an effective date for service connection for 
diabetes and bilateral diabetic polyneuropathy of the lower 
extremities, any earlier than that which has been currently 
assigned, i.e., May 8, 2001.  Id.


ORDER

An effective date earlier than May 8, 2001, for the award of 
service connection for diabetes and diabetic polyneuropathy 
of the right and left lower extremities, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


